Title: General Orders, 30 September 1780
From: Washington, George
To: 


                        
                            
                            Head Quarters Orangetown Saturday September 30th 1780
                            Parole Green:
                            Countersigns Greece,
                            Watchword Gallant Guard
                        
                        For the day Tomorrow        Brigadier General ClintonColonel VoseLieutenant Colonel BadlamMajor ThroopBrigade Major DarbyFor DetachmentMajor Winslow
                        The Brigade Quarter masters are to make out returns of the number of Tents absolutely wanting to cover the
                            men agreeably to the regulations; These to be signed by the officers commanding brigades and sent to the Quarter masters
                            store this afternoon.
                        Twelve waggoners to be drafted from the line and sent to the Grand parade tomorrow at Guard mounting.
                        Colonel Pickering having been appointed by the Honorable the Congress Quarter Master General to the Army of
                            the United States; he is to be obeyed and respected as such. Henry Emanuel Lutterloh Esquire is also appointed Commissary
                            of Forage.
                        As the direction of the Waggon Department is a charge of great importance (in foreign Armies generally
                            intrusted to a Field officer of the line) and as it is thought the service will be benefitted by a similar practice in our
                            Army Major Cogswell of the first Massachusetts’ regiment is appointed Waggon Master to the Main Army and is to be obeyed
                            as such.
                        The Commander in Chief takes this occasion to thank Major General Greene for the able and satisfactory manner
                            in which he discharged the duties of the Quarter Master General’s department during his continuance in office; and to
                            Express his Approbation of his Conduct and orders in the Absence of the General.
                    